DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claim 1-9, in the reply filed on 03/03/2022 is acknowledged.
This application is in condition for allowance except for the presence of claims 10-20 directed to Groups II and III non-elected without traverse.  Accordingly, claims 10-20 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chad Wells on 05/13/2022.
The application has been amended as follows: 
In claim 4, line 2, the term “a” before the term “drying” has been deleted, and a term --- the --- has been added before the term “drying”.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record fails to disclose or suggest alone or in combination as claimed a method of controlling a dryer stand, the dryer stand including a rotatable receptacle, the receptacle configured to mount a portion of a dryer therein, the dryer stand further including an air purifier, the method comprising: 
detecting, by a controller of the dryer stand, when the portion of the dryer is mounted in the receptacle; 
charging a battery provided in the dryer when the portion of the dryer is detected as being mounted in the receptacle; 
determining, by the controller of the dryer stand, whether a predetermined condition for an air purification operation is satisfied; and 
operating the air purifier when it is determined that the predetermined condition for the air purification operation is satisfied.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although Karey et al. (US 4,757,183) discloses “A method of controlling a dryer stand, the dryer stand including a ... receptacle, the receptacle configured to mount a portion of a dryer therein, ….”, however Karey et al. does not disclose the limitations of “... the dryer stand including a rotatable receptacle, ..., the dryer stand further including an air purifier, the method comprising: detecting, by a controller of the dryer stand, when the portion of the dryer is mounted in the receptacle; charging a battery provided in the dryer when the portion of the dryer is detected as being mounted in the receptacle; determining, by the controller of the dryer stand, whether a predetermined condition for an air purification operation is satisfied; and operating the air purifier when it is determined that the predetermined condition for the air purification operation is satisfied.”
Therefore, allowance of claims 1-9 is indicated because the prior art of record does not show or fairly suggest .... the dryer stand including a rotatable receptacle, ..., the dryer stand further including an air purifier, the method comprising: detecting, by a controller of the dryer stand, when the portion of the dryer is mounted in the receptacle; charging a battery provided in the dryer when the portion of the dryer is detected as being mounted in the receptacle; determining, by the controller of the dryer stand, whether a predetermined condition for an air purification operation is satisfied; and operating the air purifier when it is determined that the predetermined condition for the air purification operation is satisfied in combination with the structural elements and/or method steps recited in at least claims 1-9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762